Citation Nr: 1204495	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to May 2004.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for dissociated vertical deviation, status post strabismus surgery with mild right amblyopia and idiopathic urticaria.  Jurisdiction over the Veteran's claims has remained with the RO in Roanoke, Virginia.

The Veteran testified before the undersigned at an October 2009 hearing in Washington, DC.  A transcript of the hearing has been associated with his claims folder.

In January 2010, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for left shoulder, thumb, foot, and eye disabilities and the Board had remanded these issues in January 2010 for further development.  In September 2011, the Appeals Management Center (AMC) granted service connection for these disabilities, and thereby resolved the appeal as to these issues.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA examination reports dated in March 2006 and August 2010 reveal that the Veteran has been diagnosed as having dissociated vertical deviation, small angle esotropia, and mild amblyopia of the right eye, status post strabismus surgery.  Also, a second August 2010 VA examination report indicates that he has been diagnosed as having actinically damaged skin and tinea pedis.  Thus, there is evidence of current right eye and skin problems.

There is evidence that the Veteran had right eye problems prior to service.  For example, he reported on a November 1983 report of medical history for purposes of entrance into service that he underwent 3 eye operations between the ages of 5 and 6 for a "lazy eye."  However, his November 1983 entrance examination reveals that there were no eye abnormalities at the time he entered service.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2011).

Service treatment records indicate that the Veteran's uncorrected right eye visual acuity was recorded as between 20/30 and 20/100 distant and 20/ 20 and 20/25 near throughout service.  He was diagnosed as having defective distant visual acuity (i.e. myopia), esotropia, amblyopia, and monofixation. 

The Veteran reported during the October 2009 hearing that his visual acuity worsened during service.  He contended that such worsening was due to reading on computers and exposure to chemicals during chemical warfare training.

The optometrist who conducted the August 2010 VA examination opined, among other things, that the currently diagnosed esotropia did not worsen during service.  No further explanation or reasoning for this opinion was provided.

The August 2010 opinion is inadequate because the examiner did not provide any explanation or reasoning for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The examiner suggested that the currently diagnosed esotropia pre-existed service in that he opined that the esotropia did not worsen during service, but did not indicate whether it clearly and unmistakably pre-existed and was not aggravated.  See 38 U.S.C.A. § 1111.  

As for the Veteran's current skin diseases, service treatment records reveal that in May 1993 he was treated for left forearm redness and was diagnosed as having early cellulitis.  In September and November 2000 he was treated for a red, itchy rash on his hands, arms, abdomen, back, and lower legs.  Diagnoses of urticaria were provided.  Also, he was treated for acne on numerous occasions between August 1986 and April 1995.

The physician who conducted the August 2010 VA examination did not provide any opinions as to the etiology of the currently diagnosed actinically damaged skin and tinea pedis.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the August 2010 VA eye examination to review the claims file, including this remand, and provide an opinion as to the nature and etiology of any of the Veteran's current right eye disabilities.

The examiner should opine as to whether any current right eye disability (any right eye disability diagnosed since October 2005) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current right eye disability (any right eye disability diagnosed since October 2005) did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably permanently aggravated in service, the opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right eye disability had its onset in service, is related to the Veteran's right eye problems in service, or is otherwise the result of a disease or injury in service.

The examiner should identify those diagnosed right eye conditions that are refractive errors as opposed to acquired eye disabilities.

The examiner should identify those diagnosed right eye disabilities, whether diagnosed in service or otherwise, that are congenital conditions.  If any right eye disability is a congenital condition, the opinion provider should opine as to whether the condition is a congenital defect or disease.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the August 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA eye examination to obtain the necessary opinions.

2.  Ask the examiner who conducted the August 2010 VA skin examination to review the claims file, including this remand, and provide an opinion as to whether any current skin disease is related to service.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disease (any skin disease diagnosed since October 2005) had its onset in service, is related to his skin problems in service, or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the August 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

3.  The agency of original jurisdiction (AOJ) should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


